Exhibit 10.13

 



Confidential Treatment Requested



 



FUNDING AGREEMENT

 

This Funding Agreement, dated as of March 11, 2014, is entered into by and
between Longford Capital Fund I, LP (“LCF”), a Delaware limited partnership, on
the one hand, and Quest Patent Research Corporation (“QPRC”), a Delaware
corporation, and its subsidiary, Quest Licensing Corporation (“QLC” and,
together with QPRC, each a “Claim Owner” and “collectively “Claim Owner”), a New
York corporation, on the other hand (LCF and Claim Owner are collectively
referred to herein as the “Parties” and individually as a “Party”).

 

RECITALS

 



WHEREAS, QPRC, through its subsidiary QLC, the owner of all right, title and
interest to United States Patent Number 7,194,468 entitled APPARATUS AND A
METHOD FOR SUPPLYING INFORMATION, possesses certain Claims, as defined in
Section 2 below, for which it intends to seek redress.

WHEREAS, LCF is prepared to fund certain Attorneys’ Fees, Expenses, Inter Partes
Review Expenses and Operating Expenses as each is defined in Section 2 below,
associated with the Claims, and Claim Owner is prepared to assign LCF a portion
of the Proceeds, as defined in Section 2 below, of the Claims pursuant to the
terms of this Agreement.

NOW, THEREFORE, in consideration for the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

1.CONSTRUCTION

1.1              For purposes of this Agreement, defined terms shall have the
meanings set forth in Section 2 below.

1.2              Headings are for information only and do not form part of the
operative provisions of this Agreement.

1.3              References to this Agreement include references to the
Recitals.

1.4              In this Agreement, unless a clear contrary intention appears:

(a)words denoting the singular include the plural and vice versa;     (b)words
denoting any gender include all genders;     (c)all references to “$” or dollars
shall mean U.S. Dollars;     (d)the word “or” shall include both the adjunctive
and the disjunctive meaning thereof; and     (e)the words “include,” “includes,”
and “including” shall be deemed to be followed by the phrase “without
limitation.”

 



 

Confidential Treatment Requested

1.5              The terms of this Agreement have been negotiated between the
Parties in an arm’s length transaction, and shall not be construed for or
against either Party by reason of the drafting or preparation hereof.

2.DEFINITIONS

The following terms shall have the meanings given below:

2.1              “Adverse Claim” means any claim, cause of action, suit, or
demand, including any counterclaim or third-party claim that is adverse to Claim
Owner, Claim Owner’s Affiliates, Claim Owner’s Attorneys, LCF, Longford
Investment Group, LLC, Longford Advisors, LLC, Longford Capital Management, LP,
or LCF’s interests pursuant to this Agreement; provided that “Adverse Claim”
shall not include any non-monetary counterclaim relating directly to the Claims
brought by a Defendant, including allegations regarding the invalidity,
non-infringement, or unenforceability of any of the Patents, except to the
extent that any such non-monetary counterclaim is in connection with, arises out
of, or is otherwise related to any breach (or is based on or relates to facts or
circumstances the existence of which would constitute a breach) of any
representations or warranties or covenants made by Claim Owner in this
Agreement.

2.2              “Agreement” means, collectively, this Agreement, together with
all exhibits, schedules and amendments hereto, including all documents expressly
incorporated herein by reference.

2.3              “Affiliate” means as to any Person (i) any other Person that
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person or its respective
successors or (ii) if such Person is an individual, a spouse, parent, sibling,
or descendant of such Person, or a trust over which such Person has sole
investment and dispositive power for the benefit of such Person, spouse, parent,
sibling, or descendant. The term “control” including the terms “controlling,”
“controlled by,” and “under common control with” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise. Affiliates includes such entities whether now existing
or later established by investment, merger, or otherwise, including the
successors and assigns of such Person. In the case of the United States
Government, Affiliates also includes departments or agencies of the United
States Government.

2.4              “Assigned Rights” means all of Claim Owner’s Rights in and to
the Proceeds in an amount equal to the sum of 100% of LCF’s Invested Capital
plus LCF’s Profit that is due in accordance with Section 4.2.

2.5              “Attorneys’ Fees” means the fees charged by Claim Owner’s
Attorneys to prosecute the Claims to completion, including pre-trial, trial, and
collections of any settlements, judgments, and awards, and to defend any
non-monetary counterclaims brought against the Claim Owner by any of the
Defendants relating directly to the Claims, including allegations regarding
invalidity, non-infringement, or unenforceability of the Patents. Claim Owner’s
Attorneys have agreed to represent Claim Owner on a fixed fee and partial
contingency arrangement. For the avoidance of any doubt, LCF shall pay
Attorneys’ Fees of up to ● as follows: (i) a retention fee of ●, to be paid to
Claim Owner’s Attorneys within 10 business days after the full execution of this
Agreement; (ii) a fixed fee of ● per month, to be paid to Claim Owner’s
Attorneys’ within the first 5 business days of each month for the first ●
months, commencing with the first full calendar month after the full execution
of this Agreement; (iii) a fixed fee of ● per month, to be paid to Claim Owner’s
Attorneys within the first 5 business days of each month for months ● after the
full execution of this Agreement (the amounts paid under clause (ii) and (iii),
the “Fixed Fee Payments”); and (iv) a trial fee of ●, to be paid to Claim
Owner’s Attorneys 5 business days prior to the commencement of trial. If the
Claims are resolved, no further Fixed Fee Payments will be made. If the Claims
are stayed for any reason, including as a result of inter partes review, no
Fixed Fee Payments will be made during the pendency of the stay.

 



2

 

 Confidential Treatment Requested

 



2.6             “Authorization” means an authorization, consent, approval,
resolution, license, exemption, filing, notarization, or registration.

2.7              “Authorized” means any act or Authorization required to make an
action legally binding on a Party.

2.8             “Claims” means all threatened or actual legal claims, actions,
suits, arbitrations, causes of action, or proceedings before any supranational,
national, state, municipal, or local entity or governmental authority, whether
located within or without the United States, including any U.S. District Court,
and demands asserted by Claim Owner or its Affiliates against one or more of the
Defendants or against any other parties threatened with or added to a claim,
action, suit, arbitration, cause of action, or proceeding brought against any of
the Defendants relating to claims of patent infringement of any of the Patents
that are or may be included by or on behalf of Claim Owner against the accused
parties or included in any settlement or resolution of that Claim.

2.9            “Claim Owner’s Attorneys” means the law firm of MoloLamken LLP.

2.10         “Closing” means the closing of the transactions contemplated hereby
pursuant to Section 6.

2.11         “Closing Date” means the date on which each of the conditions set
forth in Section 6 of this Agreement is satisfied or waived by the applicable
Party.

2.12         “Compensable Costs” means the Expenses plus any Inter Partes Review
Expenses. For the avoidance of doubt, Claim Owner and Claim Owner’s Attorneys
have agreed to a cap on the amount of Compensable Costs for which LCF’s
Committed Amount may be used of ● (the “Compensable Cost Cap”), with any overage
being the responsibility of Claim Owner or Claim Owner’s Attorneys.

2.13         “Confidential Information” means all documents and information
(whether written or oral), including all communications, contracts, and
agreements, exchanged by the Parties related to the Parties’ relationship, the
Funding Documents, or the Claims. The term Confidential Information does not
include information that: (i) becomes generally available to the public other
than as a result of a breach by a Party of this Agreement, (ii) is already in
the receiving Party’s possession, provided that such information is not known by
the receiving Party to be subject to a contractual or legal obligation of
confidentiality to the disclosing Party, or (iii) becomes available to the
receiving Party on a non-confidential basis from a source other than the
disclosing Party, provided that such source is not known by the receiving Party
to be bound by a contractual or legal obligation of confidentiality to the
disclosing Party. 

3

 

Confidential Treatment Requested

2.14          “Defendants” means Bloomberg LP, and at least four additional
Persons, which shall be identified by Claim Owner within 90 days of the full
execution of this Agreement, and all additional Persons against which Claims are
threatened, alleged, or asserted by Claim Owner under this Agreement.

2.15          “Disputes” has the meaning set forth in Section 10.3.

2.16          “Dollar” or “Dollars” means United States Dollars.

2.17          “Due Diligence Fee” means an amount equal to $105,000 in respect
of attorneys’ fees and expenses incurred by LCF in connection with the second
stage of its due diligence investigation.

2.18          “Escrow Holder” means the third-party escrow company mutually
selected by LCF and Claim Owner.

2.19          “Event of Default” means any event or circumstance specified as
such in Section 9.1 of this Agreement. An Event of Default is “continuing” if it
has not been remedied or waived in accordance with this Agreement.

2.20          “Expenses” means reasonable out-of-pocket expenses actually
incurred by Claim Owner’s Attorneys in connection with the prosecution of the
Claims and defending any non-monetary counterclaims brought against the Claim
Owner by any of the Defendants relating directly to the Claims, including
allegations regarding invalidity, non-infringement, or unenforceability of the
Patents. The reasonableness of Expenses incurred by Claim Owner’s Attorneys will
be determined in accordance with the commercially reasonable costs typically
charged for such Expenses. Expenses include reasonable and documented expert and
consulting fees; local counsel fees; e-discovery vendors; litigation support
services for audio and visual presentations; jury consultants; focus groups;
photocopying; postage and delivery; computer-assisted research; filing fees;
court reporters and other transcription services; and reasonable travel
expenses. Expenses do not include Attorneys’ Fees, Inter Partes Review Expenses,
or any fees or expenses relating to costs or damages awards against Claim Owner
resulting from any Adverse Claim. For the avoidance of doubt, Claim Owner and
Claim Owner’s Attorneys have agreed to a cap on the amount of Expenses for which
LCF’s Committed Amount may be used of $1.3 million, with any overage being the
responsibility of Claim Owner or Claim Owner’s Attorneys.

2.21          “Funding Documents” means, collectively, this Agreement, the
Perfection Documents, and any other document contemplated by this Agreement.

4

 

Confidential Treatment Requested

2.22          “Inter Partes Review Expenses” means attorneys’ fees and
out-of-pocket expenses actually incurred by Claim Owner or Claim Owner’s
Attorneys in connection with the defense of an inter partes review of the
Patents. For the avoidance of doubt, Claim Owner and Claim Owner’s Attorneys
have agreed to a cap on the amount of Inter Partes Review Expenses for which
LCF’s Committed Amount may be used of ●, with any overage being the
responsibility of Claim Owner or Claim Owner’s Attorneys. If inter partes review
does not occur, such ● set aside for the Inter Partes Review Expenses may be
reallocated to pay other reasonable Expenses at the request of Claim Owner’s
Attorneys, and with the prior written approval of LCF.

2.23          “Joint-Order Escrow Account” means an escrow account held by
Escrow Holder, in which the Proceeds of the Claims will be deposited immediately
following receipt thereof pursuant to Section 4.2 of this Agreement. Escrow
Holder will distribute all Proceeds deposited in the Joint-Order Escrow Account
in accordance with the jointly executed written instructions of the Parties to
this Agreement.

2.24          “LCF’s Commitment” has the meaning set forth in Section 3.1.

2.25          “LCF’s Committed Amount” has the meaning set forth in Section 3.1.

2.26          “LCF’s Invested Capital” means the sum of the Due Diligence Fee
and all other money actually paid by LCF for Attorneys’ Fees, Expenses, Inter
Partes Review Expenses, and Operating Expenses.

2.27          “LCF’s Profit” means LCF’s agreed upon share of the Proceeds of
the Claims, after receiving the Realization Multiple, calculated as set forth in
Sections 4.2(b), 4.2(c), and 4.2(d).

2.28          “Lien” means any mortgage, deed of trust, pledge, lien (common
law, statutory or otherwise), security interest, charge or other encumbrance or
security or preferential arrangement of any nature, including any conditional
sale or title retention arrangement, any capitalized lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

2.29          “Material Adverse Event” means any event or occurrence that LCF
believes could have a material adverse effect on its investment including: (a) a
material adverse change in, or material adverse effect upon, any of the Claims,
including the dismissal of one or more of the Claims, a change in the law
related to one or more of the Claims, a change in Claim Owner’s Attorneys, a
change in the court or jurisdiction in which any of the Claims is pending, a
change in the judge, magistrate, or arbitrator before whom any of the Claims is
pending, or a change in strategy with respect to the assertion or prosecution of
any of the Claims; (b) a material adverse change in, or a material adverse
effect upon, the financial condition, operations, assets, business or properties
of Claim Owner; (c) Claim Owner’s failure to provide reasonable support and
cooperation or inability to perform any of its obligations under any provision
of any Funding Document; (d) a material adverse effect upon the legality,
validity, binding effect or enforceability of any provision of any Funding
Document; or (e) Claim Owner’s failure to identify, within 90 days of the full
execution of this Agreement, four Persons in addition to Bloomberg against which
Claims will be threatened, alleged, or asserted as required by Section 2.14
herein and are satisfactory to LCF in its sole discretion.

5

 

Confidential Treatment Requested

2.30          “Operating Expenses” means attorneys’ fees and out-of-pocket
expenses actually incurred by Claim Owner in conjunction with the assertion of
the Claims. For the avoidance of doubt, Claim Owner has agreed to a cap on the
amount of Operating Expenses for which LCF’s Committed Amount may be used of ●,
to be paid by LCF to Claim Owner for the shorter of the period of ● months, or
until the resolution of the Claims, as follows: (1) ● to be paid within 10
business days of the full execution of this Agreement; (2) in months ● following
the initial ● payment, ● per month within the first 5 business days of each
month, commencing with the first full calendar month after the full execution of
this Agreement; and (3) in months ● following the initial ● payment, ● per month
within the first 5 business days of each month.

2.31          “Patents” means: (i) US Patent No. 7,194,468 and any
continuations, continuations-in-part, divisionals, reissues, reexaminations,
renewals, supplemental examinations and all other patents or patent applications
based on or claiming priority from any of the foregoing; and (ii) any and all
other patents owned or acquired by Claim Owner that are asserted, sold to,
licensed, alleged, or claimed against any of the Defendants.

2.32          “Perfection Documents” means any agreement, document, or financing
statement (and any amendments or continuation statements related thereto) that
LCF deems necessary or desirable to perfect the security interest provided by
Section 5 of this Agreement.

2.33          “Person” means any individual, firm, company, corporation,
partnership, limited liability company, government, state, or agency, or
subdivision of a state (or governmental entity), or any association, trust,
joint venture, or consortium (whether or not having separate legal personality).

2.34          “Proceeds” means any and all gross, pre-Tax (i) monetary recovery
or the value of any other consideration received, or to be received, directly or
indirectly by Claim Owner, its Affiliates, related Persons, or any of their
permitted assigns as a direct or indirect result of, part of, in connection
with, relating to, or arising from, awards, damages, Royalties (including the
Value of Royalties), monies, lump-sum payments, up-front payments, settlement
amounts, distribution of property, cash value of equities, judgments,
settlements, injunctions, sales, contracts, or other cash and non-cash amounts
paid, received, or to be received by (which shall include amounts being set off
against or otherwise reducing any obligation of Claim Owner or any of its
Affiliates), transferred, owed, or inuring, directly or indirectly, to Claim
Owner or any of its Affiliates or related Persons, whether as a direct or
indirect result of, as part of, arising from, in connection with, or relating
to, (x) awards or payments of attorneys’ fees, costs and expenses, settlement
(reached before and after the initiation of litigation, arbitration, mediation,
or a complaint, but after the execution of this Agreement), voluntary
dismissals, and awards of sanctions (as permitted by applicable law), license,
judgment, order, voluntary dismissals, including any award of sanctions, as
permitted by applicable law, or any resolution of the Claims (or any part of the
Claims); or (y) contracts, licensing agreements, or royalty agreements from
Defendants or from any other parties added to the same action against
Defendants, plus (ii) interest received in connection therewith agreed in a
settlement or awarded in a judgment. For the avoidance of doubt, Proceeds shall
be determined prior to deducting (and shall be gross of) any portion thereof
that may be payable by Claim Owner to Claim Owner’s Attorneys.

6

 

Confidential Treatment Requested

2.35          “Representative” means the employees, officers, directors,
partners, members, shareholders, co-investors, potential co-investors, agents,
advisors, consultants, accountants, attorneys, trustees, or authorized
representatives a Party.

2.36          “Rights” means all rights, titles, claims, options, powers,
privileges, and interests.

2.37          “Royalties” means any monies or cash payable, owed to, or inuring
to Claim Owner, its Affiliates, or related Persons, or any of their permissible
assigns, as a result of a settlement, license, royalties, or other resolution of
the Claims, whether voluntary or ordered or adjudicated by the court or a jury,
where such monies or cash are payable over a period greater than one year.

2.38          “Security” means a mortgage, charge, pledge, lien, or other
security interest securing any obligation of any Person or any other agreement
or arrangement having a similar effect.

2.39          “Taxes” means any non-U.S., U.S. federal, state, local, municipal,
or other governmental taxes, duties, levies, fees, excises, or tariffs, arising
as a result of or in connection with any amounts of property received or paid
under this Agreement, including: (i) any state or local sales or use taxes; (ii)
any import, value-added, consumption, or similar tax; (iii) any business
transfer tax; (iv) any taxes imposed or based on or with respect to or measured
by any net or gross income or receipts of any of the Parties; (v) any
withholding or franchise taxes, taxes on doing business, gross receipts taxes or
capital stock or property taxes; or (vi) any other tax now or hereafter imposed
by any governmental or taxing authority on any aspect of this Agreement, the
Proceeds, the Investment or the Assigned Rights, and “pre-Tax” shall mean before
deduction of any of the foregoing.

2.40          “Value of Royalties” shall mean the following:

(a)                The total cash value of the sum of all monies or cash payable
to Claim Owner, its Affiliates or related Persons or their assigns during the
entire term of any settlement agreement or license agreement, to the extent LCF
determines that it can reasonably calculate the cash value with certainty as of
the effective date of such settlement agreement or license agreement; or

(b)               To the extent LCF determines that it cannot reasonably
calculate such cash value with certainty as of the date of such settlement
agreement or license agreement, the total cash value shall be calculated as the
greater of five percent (5%) and the royalty rate specified in the settlement
agreement, license agreement or as adjudicated by the court or jury (or if
multiple royalty rates apply, the blended rate as determined by LCF); multiplied
by the average of total net sales of the products, services or methods covered
by the settlement agreement or the license agreement (the “Licensed Products”)
for the three-year period preceding the effective date of such settlement
agreement and/or license agreement; multiplied by the term of the settlement
agreement or license agreement, expressed in years or fractional years;
multiplied by a projected growth rate determined by LCF and based on sales of
the Licensed Products over that three year period. If less than three years of
data is available, LCF may calculate the average sales and the projected growth
rate based on the available data.

7

 

Confidential Treatment Requested

2.41          To the extent the settlement agreement or license agreement grants
a term license with a right of renewal entitling Claim Owner, its Affiliates or
related Persons or their assigns to additional Royalties, any subsequent
renewals, including license re-negotiations if any, shall be subject to this
Section 2.41 for determining the Value of Royalties and Proceeds owed to LCF
under this Agreement.

3.FUNDING ARRANGEMENT

3.1              Committed Capital. Subject to the terms and conditions of this
Agreement (including Section 3.2), LCF commits to pay Attorneys’ Fees, Expenses,
Inter Partes Review Expenses, and Operating Expenses in an aggregate amount not
to exceed ● (such amount, “LCF’s Committed Amount” and LCF’s obligation to make
payments up to such amount in accordance with and subject to this Section 3,
“LCF’s Commitment”), subject to and in accordance with the caps on Attorneys’
Fees, Expenses, Inter Partes Review Expenses and Operating Expenses.

3.2              Billing Records and Oversight. Claim Owner is required to
submit monthly billing records to LCF detailing the Compensable Costs for which
reimbursement is sought, which shall be provided by Claim Owner’s Attorneys
after redaction of privileged information. These records must contain detailed
descriptions, including the date each submission was incurred, the amount of
each submission, the reason for each submission and, if applicable, written
request for reimbursement or payment in respect thereof. Within 30 days
following the receipt of such billing records and such written request for
reimbursement or payment, LCF shall pay to, or on behalf of, Claim Owner the
Compensable Costs for which payment is sought by Claim Owner from LCF; provided
that, for the avoidance of doubt, (i) the aggregate amount of money to be paid
by LCF pursuant to this Agreement that may be used for Compensable Costs shall
not exceed the Compensable Cost Cap and (ii) the aggregate amount of money to be
paid by LCF pursuant to this Agreement shall not exceed LCF’s Committed Amount.
LCF reserves the right not to pay any Compensable Costs that it deems
commercially unreasonable. in its sole discretion, provided that LCF shall act
in good faith in making its determination of the reasonableness of Compensable
Costs, and may terminate LCF’s Commitment as set forth in Section 3.7 of this
Agreement. Claim Owner’s Attorneys will review billing records prior to Claim
Owner’s sending them to LCF to ensure that they do not contain privileged
information. It shall be the responsibility of Claim Owner to submit the billing
records and requests for reimbursement or payment to LCF in accordance with this
Section 3.2.

3.3              Limitation on LCF’s Funding Obligations. Except for LCF’s
obligation to Fund LCF’s Committed Amount in accordance with this Agreement, LCF
has no obligation to pay any fees, expenses, or other sums relating to the
Claims. LCF has no obligation to pay fees or expenses incurred by Claim Owner or
Claim Owner’s Attorneys in conjunction with any Adverse Claim. Similarly, LCF
has no obligation to pay any settlements, judgments, or awards against Claim
Owner relating to any Adverse Claim, including any fee awards against Claim
Owner.

8

 

Confidential Treatment Requested

3.4              Acknowledgements Regarding the Scope and Nature of LCF’s
Capital Commitment. The Parties recognize and acknowledge that (i) pursuant to
the terms of this Agreement, LCF is purchasing the Assigned Rights from Claim
Owner and an ownership interest in Assigned Rights is being sold, transferred,
and assigned by Claim Owner to LCF; (ii) the Assigned Rights irrevocably
assigned to LCF hereunder are being transferred to LCF in consideration for LCF
entering into this Agreement; (iii) unless expressly stated otherwise herein
(including pursuant to Section 9.2(a) below), LCF’s sole recourse with respect
to the Realization Multiple and LCF’s Profit shall be contingent upon, and to
the extent of, the recovery of Proceeds, and (iv) notwithstanding anything
herein to the contrary, in the event LCF has complied with its obligations under
this Agreement and Claim Owner receives Proceeds in an amount equal to or
greater than the sum of the Realization Multiple and LCF’s Profit but does not
remit, upon receipt, the total of the Realization Multiple and LCF’s Profit to
LCF, then Claim Owner shall be liable to LCF for any such deficiency.

3.5              LCF’s Commitment Not a Loan. Any amount funded by LCF in
respect of LCF’s Committed Amount is not a loan. LCF is not acquiring ownership
of the Claims, it being acknowledged and agreed, for the avoidance of doubt,
that LCF is acquiring ownership of the Assigned Rights. Claim Owner remains the
sole owner of the Claims. Neither LCF, Longford Investment Group, LLC, Longford
Advisors, LLC, Longford Capital Management, LP, nor their lawyers will provide
any legal professional services or legal advice to Claim Owner and Claim Owner
agrees to seek such advice exclusively from Claim Owner’s Attorneys or other
licensed lawyers.

3.6              Exclusivity. During the term of this Agreement, Claim Owner
shall not directly or indirectly through any of its Representatives or
Affiliates or otherwise (i) encourage, solicit, initiate or participate in any
way in discussions or negotiations with; (ii) provide any information to; or
(iii) permit access of the type contemplated by Sections 3.8 and 3.9 hereof to
any Person (other than LCF) for the purpose of securing from such entity funding
for the assertion of any of the Claims.

3.7              Right of Withdrawal. LCF reserves the right to withdraw LCF’s
Commitment and terminate this Agreement at any time upon a Material Adverse
Event within (10) days written notice to Claim Owner and upon such notice LCF
shall not be required to make any further payments under this Agreement. In the
event LCF exercises this right of withdrawal and this Agreement is terminated,
and notwithstanding the prohibition contained in Section 3.6 above, Claim Owner
may accept or deploy the capital of another third-party lender or capital source
to continue the prosecution of the Claims. If Claim Owner continues to prosecute
the Claims following a withdrawal by LCF of LCF’s Commitment, and Proceeds are
realized from the Claims (or if Proceeds are realized following LCF's withdrawal
even though Claim Owner ceases to prosecute the Claims), LCF shall receive from
the Proceeds of the Claims, as “first-money-out” an amount equal to LCF’s
Invested Capital through the date of its withdrawal (less the aggregate amount
of any distributions made under Section 4.2(a) below), plus ● of the aggregate
Proceeds of the Claims, but under no event will aggregate payments to LCF under
this Section 3.7 exceed a sum equal to ● of the aggregate of LCF’s Invested
Capital. These amounts shall be paid by Claim Owner to LCF within ten (10) days
of any Proceeds being paid or transferred to, inuring to or received by Claim
Owner (or for its benefit) (and for the purposes of this Section 3.7, Royalties
shall be deemed to have been received as of the date of the effectiveness of any
license agreement or settlement). Claim Owner shall notify LCF promptly upon the
occurrence of a Material Adverse Event.

9

 

Confidential Treatment Requested

3.8              Access. During the term of this Agreement, Claim Owner shall
provide LCF, Longford Investment Group, LLC, Longford Advisors, LLC, and
Longford Capital Management, LP, and their respective auditors, legal counsel,
and other authorized representatives complete and unlimited access to inspect,
investigate and audit all non-privileged information relating to the Claims,
including (i) corporate documents, (ii) documents related to the business,
operations, assets, liabilities, and obligations of Claim Owner, (iii)
non-privileged communications, and (iv) contracts of Claim Owner. In addition,
Claim Owner shall cooperate and promptly respond to all due diligence inquiries.
Claim Owner shall consult independent legal counsel in order to protect
privileged communications as disclosure of privileged communications could
result in waiver of the attorney-client privilege, thus potentially adversely
affecting the Claims. If Claim Owner is aware of material privileged
communications that could affect LCF’s decision to invest or monitoring of its
investment, or to withdraw LCF’s Commitment, Claim Owner, after consulting
independent legal counsel, will disclose the existence, but not the substance,
of such communications.

3.9              Matter Monitoring. Claim Owner shall instruct the Claim Owner’s
Attorneys to keep LCF informed of the progress of the prosecution of the Claims
and to provide to LCF all non-privileged information and documentation related
to the prosecution of the Claims, including providing (i) reports on settlement
negotiations, electronic copies of all pleadings, notices of court hearings,
court rulings, and all other non-privileged information as soon as practicable
after receipt or creation of such information, and (ii) regular quarterly status
reports and timely disclosure of important documents and material events or
changes regarding the prosecution of the Claims pursuant to Exhibit A hereto.
Claim Owner shall not be obligated to provide access to documents the disclosure
of which would violate a court order. In no event shall Claim Owner be obligated
to disclose any privileged information related to the prosecution of the Claims
at any time or for any purpose. Notwithstanding the preceding sentence, pursuant
to Section 7.1(i) below, if Claim Owner is aware of information that it
reasonably believes could affect LCF’s decision to make LCF’s Commitment, or to
withdraw LCF’s Commitment, and Claim Owner is prohibited from disclosing such
information because it is privileged, Claim Owner is required to disclose to LCF
the fact that such information exists and Claim Owner’s assessment, after
consultation with counsel, of such information and its effect, if any, on the
claims and defenses, even if it cannot disclose the substance of that
information. Claim Owner agrees to make the disclosures regarding the matters
set forth on Exhibit A in accordance with the terms set forth on Exhibit A. All
information provided by Claim Owner shall be in consultation with its counsel,
and all such information shall be true and accurate in all material respects as
of the date provided.

4.PROCEEDS FROM THE CLAIMS

4.1              Assignment of an Interest in the Proceeds. In consideration for
LCF’s Commitment, Claim Owner hereby irrevocably assigns to LCF the Assigned
Rights.

10

 

Confidential Treatment Requested

4.2               Payment Priority of Proceeds. Upon any Proceeds being
received, transferred, paid or inuring to Claim Owner (or for its benefit) (a
"Realization Event"), such Proceeds shall immediately be deposited in a
Joint-Order Escrow Account for distribution in accordance with LCF’s and Claim
Owner’s joint-written instructions pursuant to the provisions of this Agreement
and shall be promptly paid to LCF and Claim Owner, in the following amounts and
priority (and for the purposes of this Section 4.2, Royalties shall be deemed to
have been received as of the date of the effectiveness of any license agreement
or settlement):

(a)                Realization Multiple. First, ● to LCF, until LCF has received
in the aggregate under this clause (a) and Section 4.3 an amount equal to 100%
of the aggregate of LCF’s Invested Capital as of the time of such payment (the
“Realization Multiple”);

(b)               Exposure Reduction Payment. Second, ● to LCF and ● to Claim
Owner, until LCF has received under this clause (b) and clause (a) above in the
aggregate an amount equal to LCF’s Committed Amount;

(c)                Commitment Multiple. Third, ● to LCF and ● to Claim Owner
until LCF has received under this clause (c) an additional amount equal to ● of
LCF’s Committed Amount;

(d)               Tail. Thereafter, ● to LCF and ● to Claim Owner.

4.3              If, upon the payment of Proceeds with respect to any
Realization Event, the aggregate Proceeds paid to LCF under Section 4.2 or this
Section 4.3 do not, in the aggregate, at least equal the aggregate of LCF's
Invested Capital as of the date of such Realization Event, then Claim Owner
shall promptly pay to LCF the amount of cash necessary so that such shortfall
does not exist, provided that the amount so payable by Claim Owner in connection
with such Realization Event shall not exceed an amount equal to the aggregate
payments received by Claim Owner under Section 4.2 with respect to such
Realization Event and any prior Realization Events. In addition, if upon the
earlier of 6 years from the date of the full execution of this Agreement and the
date on which all of the Claims have been settled, dismissed, litigated to
completion, or otherwise disposed of, the aggregate amounts paid to LCF under
Section 4.2 or this Section 4.3 do not in the aggregate at least equal the
aggregate of LCF's Invested Capital as of such date, then Claim Owner shall
promptly pay to LCF the amount of cash necessary so that such shortfall does not
exist, provided that the aggregate amounts so payable by Claim Owner shall not
exceed the aggregate amounts of Proceeds received by Claim Owner pursuant to
Section 4.2. 

5.SECURITY INTEREST

5.1              Security Interest. As collateral security for the obligations
of Claim Owner hereunder, Claim Owner grants and assigns to LCF a security
interest in all of the Proceeds (to the extent that the right to those Proceeds
have not been assigned to LCF pursuant to Section 4.1), provided that LCF shall
be entitled to recover and retain out of the Proceeds, only such amounts to
which LCF is entitled under Section 4.2 of this Agreement and further LCF shall
remit to Claim Owner any funds from the Proceeds, that exceed the amounts to
which LCF is due in accordance with Section 4.2. Claim Owner shall execute and
deliver to LCF at the Closing, and LCF may file with any necessary filing
offices, the Perfection Documents for the purpose of perfecting LCF’s Rights in
and to the Proceeds, and as notice to third parties that Claim Owner has
conveyed any interest that it may have in or to the Proceeds. As soon as LCF
shall have received the full amount due to it under Section 4.2 of this
Agreement with respect to all of the Claims, the security interest granted under
this Section will terminate.



11

 





Confidential Treatment Requested

 

6.CLOSING

6.1            Conditions Precedent to the Investment. LCF’s Commitment shall
not be effective unless and until, on the Closing Date, each of the following
conditions are satisfied (or waived in writing by LCF):

(a)               The representations and warranties of Claim Owner contained in
Section 7.1 of this Agreement are true and accurate in all material respects on
and as of the date hereof and the Closing Date;

(b)              No Event of Default has occurred or would result from the
transactions being consummated at such time;

(c)               LCF has received the Officer’s Certificates attached hereto as
Exhibit B and Exhibit C, executed by the President of Claim Owner, dated as of
the Closing Date, certifying as to the matters set forth in Section 6.1(a) and
Section 6.1(b); and

(d)              The Claim Owner’s Attorneys have executed and delivered to LCF
the letter agreement attached hereto as Exhibit D (including the engagement
letter referenced therein).

6.2              Closing. Subject to the terms and provisions of Section 6.1,
the obligations of the Parties hereunder shall become effective when Claim Owner
has delivered to LCF the Perfection Documents, fully executed and Authorized by
or on behalf of Claim Owner (if necessary).

7.REPRESENTATIONS, WARRANTIES, AND INVESTMENT-RELATED DISCLOSURES

7.1              Claim Owner’s Representations, Warranties, and
Investment-Related Disclosures. Claim Owner makes the representations,
warranties, and Covenants set out in this Section 7.1 to LCF as of the date of
this Agreement, Closing Date and thereafter for the duration of this Agreement:

(a)               Claim Owner is seeking significant license agreements and
monetary damages against Defendants by pursuing the Claims.

(b)              The Patents are exclusively owned by Claim Owner.

(c)              No third party has the right to grant any licenses in and to
any of the Patents.

12

 

Confidential Treatment Requested

(d)               There are no inventorship challenges, opposition,
reexamination, or nullity proceedings or interferences declared, commenced or
provoked, or to the knowledge of Claim Owner, threatened, with respect to any
Patents. Claim Owner has complied with its duty of candor and disclosure to the
United States Patent and Trademark Office and any relevant foreign patent or
trademark office with respect to the Patents and have made no material
misrepresentation with respect to such Patents. No Patent has been intentionally
abandoned. Claim Owner has no knowledge of any information that would preclude
Claim Owner from having clear title to the Patents or affecting their
patentability, validity, or enforceability.

(e)                Use of LCF’s Committed Amount. Claim Owner shall use LCF’s
Committed Amount for the purposes set forth in accordance with Section 3.2
hereof and for no other purpose, unless LCF shall have agreed in writing to
Claim Owner’s using such funds for another purpose prior to such repurposing.

(f)                Organization and Good Standing. QPRC and QLC are corporations
with their chief executive offices located at 19 Fortune Lane, Jericho, New York
11753. QPRC is duly organized and validly existing under the laws of the State
of Delaware and is a corporation in good standing with the Delaware Secretary of
State, the New York Secretary of State and all other applicable government
entities. “Quest Patent Research Corporation” is the correct legal name of QPRC
indicated in the public record of its jurisdiction of organization which shows
QPRC to be organized, and its employer identification number is 11-2873662. QLC
is duly organized and validly existing under the laws of the State of New York
and is a corporation in good standing with the New York Secretary of State and
all other applicable government entities. “Quest Licensing Corporation” is the
correct legal names of QLC indicated in the public record of the jurisdiction of
its organization which shows QLC to be organized, and its New York Department of
State ID number is 36697766.

(g)               Authorization and Enforceability. Claim Owner has the
requisite power and authority to execute and deliver this Agreement and the
other Funding Documents, to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by Claim Owner of this Agreement and the other Funding
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly Authorized by all required action on the part of Claim
Owner. Claim Owner has consulted independent legal counsel prior to entering
into this Agreement.

(h)               Due Execution. This Agreement and the other Funding Documents
have been duly executed and delivered by Claim Owner, and, assuming the due
authorization, execution and delivery hereof and thereof by LCF, constitute the
valid and legally binding obligations of Claim Owner enforceable in accordance
with their terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
creditors’ rights generally and by general principles of equity.

(i)                 Litigation. There is no claim, action, suit, proceeding,
arbitration, investigation, or inquiry pending before any court or governmental
entity threatened against Claim Owner. There is not in existence at present and,
except in connection with the Claims, Claim Owner is not aware of the potential
for any order, judgment, or decree of any court or other tribunal or any agency
enjoining or requiring Claim Owner to take any action of any kind or to which
Claim Owner or its assets are subject or bound.

13

 

Confidential Treatment Requested 

(j)                 Title to Property; Absence of Liens and Encumbrances, Etc.
As of the date of this Agreement and the Closing Date, Claim Owner is solvent
and owns and has good and marketable title to its assets, including but not
limited to the Patents and the Proceeds, free and clear of all liens and
encumbrances or other Security or any Adverse Claim in favor of any Person other
than LCF.

(k)               No Conflicts. The execution, delivery and performance by Claim
Owner of this Agreement and the other Funding Documents in accordance with their
respective terms do not and will not, after the giving of notice, or the lapse
of time or both, or otherwise (i) conflict with, result in a breach of, or
constitute a default under the constituent documents of Claim Owner, or any law,
statute, ordinance, rule or regulation, or any court or administrative order or
process or, except as is not expected to result in a Material Adverse Event, any
contract, agreement, arrangement, commitment or plan to which Claim Owner is a
party or by which Claim Owner or its assets are bound (including any agreement
or arrangement between Claim Owner or its Affiliates and MoloLamken LLP), (ii)
require the consent, waiver, approval, permit, license, clearance or
authorization of, or any declaration or filing with, any court or public agency
or other authority, or (iii) except as is not expected to result in a Material
Adverse Event, require the consent of any Person under any material agreement,
arrangement, or commitment of any nature.

(l)                 Investment-related Disclosures. Claim Owner acknowledges
that it has superior knowledge regarding the Claims, due at least in part to its
involvement and familiarity with the facts underlying the Claims. Moreover,
Claim Owner acknowledges that it will have access to privileged information
regarding the prosecution of the Claims that is not available to LCF. In
connection with entering into this Agreement, Claim Owner has provided (or has
caused Claim Owner’s Attorneys to provide) certain information to LCF, including
information pertaining to the Claims and potential defenses thereto, and
material factual information underlying the Claims. All such information has
been provided by Claim Owner in consultation with its counsel, and Claim Owner
hereby warrants that all such information was true and accurate in all material
respects as of the date it was provided and as of the Closing Date. Claim Owner
acknowledges that LCF has relied on the accuracy and completeness of this
information in agreeing to make LCF’s Commitment. Claim Owner confirms that it
has disclosed, and will continue to disclose, all non-privileged material facts
in their possession that Claim Owner reasonably believes could affect LCF’s
decision to make (or to withdraw) LCF’s Commitment.

(m)             Liens of LCF. The Liens granted to LCF pursuant to this
Agreement are duly perfected, first priority Liens with respect to the Proceeds
that may be perfected under the UCC by the filing of financing statements. No
Claim Owner has transferred any interest in or created any Lien upon any of the
Proceeds or the Patents.

(n)               Claim Owner has consulted independent legal counsel regarding
the use of third-party financing in connection with the Claims and has
determined that this Agreement is in compliance with all applicable laws and
regulations.

14

 

Confidential Treatment Requested

(o)               Cap on Attorneys’ Fees, Expenses, Inter Partes Review
Expenses, and Operating Expenses. Claim Owner has agreed to cap Attorneys’ Fees,
Expenses, Inter Partes Review Expenses, and Operating Expenses for which LCF’s
Committed Amount may be used as follows: (1) Attorneys’ Fees - ●, (2) Expenses -
●, (3) Inter Partes Review Expenses - ●, and (4) Operating Expenses - ●, with
any overage being the responsibility of Claim Owner or Claim Owner’s Attorneys.

7.2              LCF’s Representations and Warranties. LCF makes the
representations and warranties set out in this Section 7.2 to Claim Owner as of
the date of this Agreement and the Closing Date.

(a)                Organization and Good Standing. LCF is duly organized and
validly existing under the laws of the State of Delaware and is a limited
partnership in good standing with the Illinois Secretary of State.

(b)               Authorization and Enforceability. LCF, through its undersigned
representative, has the requisite power and authority to execute and deliver
this Agreement and the other Funding Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance by LCF of this Agreement
and the other Funding Documents and the consummation of the transactions
contemplated hereby and thereby have been duly Authorized by all required action
on the part of LCF.

(c)                Due Execution. This Agreement and the other Funding Documents
have been duly executed and delivered by LCF as appropriate, and, assuming the
due Authorization, execution and delivery hereof and thereof by Claim Owner or
any other third party thereto, they constitute the valid and legally binding
obligations of LCF enforceable in accordance with their respective terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to creditors’ rights generally and by
general principles of equity.

(d)               No Conflicts. The execution, delivery and performance by LCF
of this Agreement and the other Funding Documents in accordance with their
respective terms do not and will not, after the giving of notice, or the lapse
of time or both, or otherwise (i) conflict with, result in a breach of, or
constitute a default under the Certificate of Limited Partnership, or the
limited partnership agreement, of LCF or any law, statute, ordinance, rule or
regulation, or any court or administrative order or process, or any material
contract, agreement, arrangement, commitment or plan to which LCF is a party or
by which LCF or its assets are bound, (ii) require the consent, waiver,
approval, permit, license, clearance or authorization of, or any declaration or
filing with, any court or public agency or other authority, or (iii) require the
consent of any Person under any material agreement, arrangement, or commitment
of any nature.

(e)                No Practice of Law. LCF, Longford Investment Group, LLC,
Longford Advisors, LLC, and Longford Capital Management, LP and their respective
members and partners are not a law firm and do not provide legal advice. No
attorney-client relationship is intended, sought, or created by or through the
execution of this Agreement. LCF, Longford Investment Group, LLC, Longford
Advisors, LLC, and Longford Capital Management, LP and their respective members
and partners have not provided, nor will provide at any time in the future,
legal advice to Claim Owner regarding or in conjunction with this Agreement or
the Claims.

15

 

Confidential Treatment Requested

(f)                Independent Decisions. LCF will not seek to influence the
professional judgment of Claim Owner’s legal counsel or otherwise exert control
over any threatened or actual litigation. Further, LCF will not constrain,
coerce, or otherwise pressure Claim Owner to take any action that it believes is
adverse to Claim Owner’s interests, including negotiating or settling the Claims
in a manner other than Claim Owner believes is in its best interests.

8.ADDITIONAL COVENANTS AND TAXES

8.1              Covenants. For so long as Claims exist, any amount is
outstanding, or obligation of Claim Owner is remaining under this Agreement, or
the other Funding Documents, each Claim Owner shall (unless it has obtained
prior written consent from LCF to the contrary), at its sole cost and expense:

(a)                obtain, comply with and use commercially reasonable efforts
to do all that is necessary to remain solvent and carry on its business;

(b)               prosecute, and to the best of its ability take all necessary
actions to ensure that it prosecutes, the Claims with all due skill and care,
including maintaining the appointment of Claim Owner’s Attorneys to act on the
behalf of Claim Owner with respect to the prosecution of the Claims;

(c)                not, without the prior written consent of LCF, accept or
deploy the capital of any third-party lender or capital source other than LCF in
connection with the prosecution of the Claims;

(d)               not allow any other Person other than LCF to hold any Security
or Adverse Claim over the Patents, the Claims, or the Proceeds, or any rights
thereto; notwithstanding the foregoing, in the event that Claim Owner wishes to
grant a subordinate security interest in the Proceeds, Claim Owner may do so if
(i) the terms of the obligations being secured thereby (including terms of
payment by Claim Owner, interest rates, covenants, remedies, defaults and other
material terms) are satisfactory to LCF in its sole discretion (notwithstanding
the foregoing, LCF will not object to the amount received (or to be received) by
Claim Owner from the secured party in exchange for the obligations being secured
by such subordinate security interest), and (ii) such obligations being secured
thereby have been expressly subordinated in right of payment to all obligations
of Claim Owner to LCF hereunder by the execution and delivery of a subordination
agreement, in form and substance satisfactory to LCF in its sole discretion;

(e)                not transfer, sell, assign, or otherwise dispose of any of
its Rights in or under any of the contracts or agreements relating to the Claims
or the Proceeds;

(f)                not transfer, sell, assign, or otherwise dispose of any of
the Patents;

16

 

Confidential Treatment Requested

(g)               take all actions required or necessary to maintain the Patents
in force and not allow any of the Patents to lapse or expire, including but not
limited to diligently prosecuting all pending patent applications and paying all
maintenance or renewal fees as required by the United States Patent and
Trademark Office and other patent offices and administrative agencies around the
world;

(h)               keep and maintain books and records currently in its
possession and essential to the prosecution of the Claims;

(i)                 not grant any interest in or create any Lien upon any of the
Patents, Claims or the Proceeds (except interests in and Liens in favor of LCF);
notwithstanding the foregoing, in the event that Claim Owner wishes to grant a
subordinate security interest in the Proceeds, Claim Owner may do so if (i) the
terms of the obligations being secured thereby (including terms of payment by
Claim Owner, interest rates, covenants, remedies, defaults and other material
terms) are satisfactory to LCF in its sole discretion (notwithstanding the
foregoing, LCF will not object to the amount received (or to be received) by
Claim Owner from the secured party in exchange for the obligations being secured
by such subordinate security interest), and (ii) such obligations being secured
thereby have been expressly subordinated in right of payment to all obligations
of Claim Owner to LCF hereunder by the execution and delivery of a subordination
agreement, in form and substance satisfactory to LCF in its sole discretion;

(j)                 not challenge the validity, perfection, or priority of the
Liens granted to LCF;

(k)               take such action and execute, acknowledge and deliver, at its
sole cost and expense, such agreements, instruments or other documents as LCF
may require from time to time in order (i) to perfect and protect, or maintain
the perfection of, the security interest and Liens purported to be created
hereby; (ii) to enable LCF to exercise and enforce its rights and remedies
hereunder in respect of the Proceeds; or (iii) otherwise to effect the purposes
of this Agreement, including: (A)  executing and filing (to the extent, if any,
that Claim Owner’s signature is required thereon) or authenticating the filing
of, such financing or continuation statements, or amendments thereto, and
(B) taking all actions required by law in any relevant Uniform Commercial Code
jurisdiction, or by other law as applicable in any foreign jurisdiction. Claim
Owner shall not take or fail to take any action which would in any manner impair
the validity or enforceability of LCF’s security interest in and Lien on the
Proceeds; and

(l)                 timely file all tax returns with the appropriate taxing
authority and timely pay all Taxes due, whether or not shown on such tax
returns; and

(m)             Use LCF’s Commitment solely for the purposes set forth in
Sections 2 and 3 hereof and for no other purpose, unless LCF shall have agreed
in writing to Claim Owner’s using such funds for another purpose prior to such
repurposing.

8.2              Taxes. All Taxes shall be the financial responsibility of the
Party obligated to pay such Taxes as determined by applicable law and neither
Party is or shall be liable at any time for any of the other Party’s Taxes
incurred in connection with or related to amounts paid under this Agreement. No
Tax shall be withheld on any Proceeds payable to LCF hereunder unless required
by law. If any applicable law requires the deduction or withholding of any tax
from any such payment to LCF, then the Claim Owner shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant taxing authority in accordance with applicable law and
the sum payable to LCF shall be increased as necessary so that, after such
deduction or withholding has been made, LCF receives an amount equal to the sum
it would have received had no such deduction or withholding been made. Each
Party shall indemnify, defend and hold the other Party harmless from and against
any Taxes owed by or assessed against the other Party that are the obligations
of such Party and from any claims, causes of action, costs, expenses, reasonable
attorneys’ fees, penalties, assessments and any other liabilities of any nature
whatsoever related to such Taxes.

17

 

Confidential Treatment Requested

8.3              Successor or Replacement Attorneys. If Claim Owner’s Attorneys
resign or cease to act as the attorneys for Claim Owner related to the assertion
or prosecution of the Claims, then Claim Owner shall appoint successor attorneys
to act as its counsel, provided that such appointment shall be subject to the
prior written consent of LCF (it being acknowledged and agreed, for the
avoidance of doubt, that any change in Claim Owner’s Attorneys shall constitute
a Material Adverse Event unless such change is agreed to in advance and in
writing by LCF), and provided further that, prior to appointing such successor
attorneys, Claim Owner shall cause such successor attorneys to execute and
deliver to LCF a letter agreement with the same terms and provisions as the
letter agreement attached hereto as Exhibit D. Should such successor or
replacement attorneys be so appointed, all references to obligations of Claim
Owner’s Attorneys shall, where appropriate and effective of the date of their
appointment, be deemed to be a reference to such successor or replacement
attorneys.

8.4              Conduct of Business. Claim Owner shall conduct its business in
the regular and ordinary course, consistent with past practices. Claim Owner
shall keep LCF timely apprised of material commitments and material changes in
Claim Owner’s business, operations, and financial condition, and material
developments with respect to the Claims.

8.5              Disclosure. Claim Owner shall disclose all non-privileged
material facts in its possession that could affect LCF’s decision to make (or to
withdraw) LCF’s Commitment.

9.EVENTS OF DEFAULT

9.1              Events of Default. Each of the events or circumstances set out
below is an Event of Default:

(a)                Non-payment. Claim Owner fails to pay or distribute when due
any amount payable or distributable pursuant to this Agreement at the place and
in the currency in which it is expressed to be payable.

(b)               Other Obligations. Claim Owner fails to comply with any
provision of the Funding Documents (other than those referred to in subsection
(a) above) and such failure to comply is not cured within thirty (30) days of
LCF providing written notice to Claim Owner.

(c)                Misrepresentation. Any representation, warranty, or statement
made by Claim Owner in this Agreement, in the other Funding Documents, or any
other document delivered by or on behalf of Claim Owner under or in connection
herewith or therewith is or proves to have been incorrect or misleading in any
material respect.

18

 

Confidential Treatment Requested

(d)            Insolvency.

(i)          Claim Owner fails to pay its debts as they become due or suspends
making payments on any of its material financial obligations; or

(ii)         The value of Claim Owner’s assets is less than its liabilities
(taking into account contingent and prospective liabilities and contingent and
prospective assets).

(e)            Insolvency Proceedings. Any legal proceedings are taken in
relation to:

(i)          the suspension of payments, winding up, dissolution, liquidation,
administration or reorganization (by way of voluntary arrangement, scheme of
arrangement, or otherwise) of Claim Owner;

(ii)         the filing of a voluntary petition for relief under the United
States Bankruptcy Code by Claim Owner or the filing of an involuntary petition
for relief against Claim Owner which is not dismissed within 45 days of such
filing;

(iii)        the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of Claim
Owner or substantially all of Claim Owner’s assets; or

(iv)        enforcement of any Security or Adverse Claim over all or
substantially all Claim Owner’s assets.

(f)             A majority change of control of Claim Owner.

9.2              Rights and Remedies. During the continuance of an Event of
Default, LCF may, in its sole and absolute discretion, upon written notice to
Claim Owner and opportunity to cure in accordance with this Agreement, do any
one or more of the following:

(a)                declare Claim Owner’s obligation to pay the Realization
Multiple pursuant to this Agreement immediately due and payable in full from
Proceeds that have been received by Claim Owner;

(b)               except as otherwise provided herein, without notice to or
demand upon Claim Owner, make such payments and do such acts, on behalf of Claim
Owner, as LCF reasonably considers necessary or reasonable to protect its rights
under this Agreement; or

(c)                except as otherwise provided herein, in addition to the
foregoing, LCF shall have all rights and remedies provided by law and any rights
and remedies contained in any Funding Document (including enforcing its security
interest in the Proceeds); or 

19

 

Confidential Treatment Requested

(d)               LCF’s Commitment shall terminate, such that LCF shall not be
required to make the payments contemplated by Section 3.

10.GOVERNING LAW; WAIVER OF SPECIFIC DEFENSES; DISPUTES

10.1          Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by the laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule,
and shall be construed and enforced in accordance with the law.

10.2          Specific Waivers. To the greatest extent permissible by law, Claim
Owner irrevocably waives and forever and unconditionally releases, discharges
and quitclaims any claims, counterclaims, defenses, causes of action, remedies,
or rights it or its successors in interest has or may in the future have arising
from any doctrine, rule, or principle of law or equity that this Agreement, or
the relationships or transactions contemplated by this Agreement (i) are against
the public policy of any jurisdiction with which Claim Owner has a connection,
or (ii) are unconscionable, or (iii) constitute champerty, maintenance,
barratry, or any impermissible transfers, assignments or splitting of property,
fees or causes of action, or (iv) violate the rules of professional ethics
applicable to Claim Owner, LCF, or any of their lawyers.

10.3          Arbitrable Claims. All actions, disputes, claims and controversies
under common law, statutory law, rules of professional ethics, or in equity of
any type or nature whatsoever, whether arising before or after the date of this
Agreement, and directly relating to: (a) this Agreement or any amendments and
addenda hereto, or the breach, invalidity or termination hereof; (b) any
previous or subsequent agreement between LCF and Claim Owner related to the
subject matter hereof to the extent set forth in Section 12.2; (c) any act or
omission committed by LCF or its Representatives with respect to this Agreement,
or by any member, employee, agent, or lawyer of LCF with respect to this
Agreement, whether or not arising within the scope and course of employment or
other contractual representation of LCF (provided that such act arises under a
relationship, transaction or dealing between LCF and Claim Owner); or (d) any
act or omission committed by Claim Owner with respect to this Agreement, or by
any employee, agent, partner or lawyer of Claim Owner with respect to this
Agreement whether or not arising within the scope and course of employment or
other contractual representation of Claim Owner (provided that such act arises
under a relationship, transaction or dealing between LCF and Claim Owner)
(collectively, the “Disputes”), will be subject to and resolved by binding
arbitration under this Section 10.3 and Section 10.4 below. The Parties agree
that the arbitrators have exclusive jurisdiction, to the exclusion of any court
(except as specifically provided with regard to prejudgment, provisional, or
enforcement proceedings in Section 10.5), to decide all Disputes.

10.4          Administrative Body; Situs. Any Dispute arising out of or relating
to this Agreement, including the breach, termination, enforcement,
interpretation or validity thereof, or the determination of the scope or
applicability of this Agreement to arbitrate, shall be determined by arbitration
in New York, New York, before a panel of three arbitrators. The arbitration
shall be administered using the arbitration rules of the American Arbitration
Association (“AAA”) current at the time the Dispute is brought, which rules are
deemed to be incorporated herein by reference. Each Party shall, upon written
request, promptly provide the other Party with copies of all information on
which the producing party may rely in support of or in opposition to any claim
or defense and a report of any expert whom the producing Party may call as a
witness in the arbitration hearing. Moreover, in the event of a Dispute, Claim
Owner waives any objection to the production of privileged information relating
to the underlying litigation and the Claims.

20

 

Confidential Treatment Requested

10.5          Prejudgment and Provisional Remedies. Either Party may commence
judicial proceedings only for the purpose(s) of: (i) enforcement of the
arbitration provisions; (ii) obtaining appointment of arbitrator(s); (iii)
preserving the status quo of the Parties pending arbitration as contemplated
herein; (iv) preventing the disbursement by any Person of disputed funds; (v)
preserving and protecting the rights of either Party pending the outcome of the
arbitration, or (vi) seeking injunctive relief for breach of the confidentiality
provisions contained in Section 11. Any such action or remedy will not waive a
Party’s right to compel arbitration of any Dispute, and any Party may also file
court proceedings to have judgment entered on the arbitration award. In any
action for prejudgment or provisional relief, any court in which such relief is
sought shall determine the availability of such relief without regard to any
defenses that may be asserted by the other Party, and any such defenses shall be
referred to the exclusive jurisdiction of the arbitrators under Section 10.3.
The Parties further agree that a court shall not defer or delay granting
prejudgment or provisional relief while any such arbitration takes place. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

10.6          Attorneys’ Fees. If either Claim Owner or LCF brings any other
action for judicial relief with respect to any Dispute (other than those
precisely described in Section 10.5), the Party bringing such action will be
liable for and immediately pay all of the other Party’s costs and expenses
(including attorneys’ fees) incurred to stay or dismiss such action and remove
or refer such Dispute to arbitration. If either Claim Owner or LCF brings or
appeals an action to vacate or modify an arbitration award and such Party does
not prevail, such Party will pay all costs and expenses, including attorneys’
fees, incurred by the other Party in defending such action.

10.7          Enforcement. Any award rendered under this Section shall not be
subject to appeal and shall be enforceable in any and all jurisdictions,
including in the State of Illinois and the State of New York.

10.8          Confidentiality of Awards. All arbitration proceedings, including
testimony or evidence at hearings, will be kept confidential, although any award
or order rendered by the arbitrator(s) pursuant to the terms of this Agreement
may be confirmed as a judgment or order in any state or federal or other
national court of competent jurisdiction where proceedings are necessary or
appropriate to enforce any award or order. This Agreement concerns transactions
involving commerce among several state and foreign countries.

21

 

Confidential Treatment Requested

10.9          Indemnification. Claim Owner agrees to indemnify, defend, and hold
harmless, LCF, Longford Investment Group, LLC, Longford Advisors, LLC, and
Longford Capital Management, LP, and their respective Representatives from and
against all claims by third parties relating to, or arising out of, this
Agreement including, without limitation, all claims threatened, alleged or
asserted by Claim Owner’s Attorneys. For the avoidance of any doubt, Claim Owner
agrees to advance to LCF, Longford Investment Group, LLC, Longford Advisors,
LLC, and Longford Capital Management, LP, and their respective Representatives
all defense costs, including attorneys’ fees and expenses, for any third-party
claim relating to, or arising out of, this Agreement.

11.CONFIDENTIALITY

11.1          Confidential Information. The Parties shall limit the distribution
and disclosure of Confidential Information to their Representatives who have a
“need to know” to such information. The Party disclosing the Confidential
Information to its Representatives shall ensure that such Representatives adhere
to, and comply with, all terms and obligations of confidentiality, use and
protection of the Confidential Information as accepted by the Parties under this
Agreement.

11.2          Limitations on Disclosure of Confidential Information. The Parties
and their Representatives shall not disclose Confidential Information, or the
fact that the Parties entered into this Agreement, unless: (i) the Parties agree
in writing that such disclosure is acceptable, (ii) such disclosure is required
in connection with the enforcement or protection of a Party’s rights with
respect to this Agreement, or (iii) such disclosure is required by law or
regulation, governmental or regulatory authority, court order or judicial
process; provided, that each Party agrees to give the other Party (to the extent
not prohibited by applicable law, regulation, governmental or regulatory
authority, court order or judicial process) written notice of any required
disclosure and cooperate in obtaining a protective order or similar protection
to preserve the confidential nature of the Confidential Information.

11.3          Public Disclosure. Neither LCF nor Claim Owner shall issue any
press release or make any public statement with respect to the existence of this
Agreement or the transaction contemplated hereby, except as may be required by
applicable law, regulation, governmental, or regulatory authority, judicial
process, or court order (in which case the party seeking to issue such press
release or make such public statement will, to the extent not prohibited by
applicable law, regulation, governmental or regulatory authority, court order,
or judicial process, consult the other and obtain the other’s approval, which
shall not be unreasonably withheld, before issuing any such press release or
otherwise making any such public statement). Claim Owner shall keep this
Agreement confidential and not disclose it, or any part of it, or any drafts of
it, to third parties, except as may be required by applicable law, regulation,
governmental or regulatory authority, judicial process, or court order.

12.MISCELLANEOUS

12.1          Privileged Information. Subject to the provisions of Sections
7.1(j) and 3.8, LCF will not request from Claim Owner, and Claim Owner is not
required to provide to LCF, documents and information protected by the
attorney-client privilege. Claim Owner understands and acknowledges that in the
event its Representatives provide privileged information to LCF, such disclosure
may be deemed waiver of the applicable privilege. In the event that Claim Owner
inadvertently provides privileged information to LCF, LCF will return such
information to Claim Owner without reviewing the information.

22

 

Confidential Treatment Requested

12.2          Entire Agreement and Amendments. Except as set forth in Section
2(f) of that certain Letter Agreement, dated as of February 17, 2014, by and
between LCF and Claim Owner, this Agreement and the other Funding Documents
constitute the entire agreement between the Parties with respect to the matters
covered herein and supersede all prior agreements, promises, representations,
warranties, statements, and understandings with respect to the subject matter
hereof as between Claim Owner and LCF. This Agreement may not be amended,
altered, or modified except by an amendment or supplement to this Agreement
executed by all Parties hereto.

12.3          Partial Invalidity; Severability. If, at any time, any provision
of this Agreement or of the other Funding Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provisions under the law of any
other jurisdiction shall in any way be affected or impaired.

12.4          Remedies and Waivers. No failure to exercise, nor any delay in
exercising, on the part of LCF or Claim Owner, of any right or remedy under this
Agreement or the other Funding Documents shall operate as a waiver, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law. No provision of this Agreement may be waived
except in writing signed by the party granting such waiver.

12.5          Assignment. This Agreement shall inure to the benefit of, and be
binding upon the respective successors and assigns of the Parties. Claim Owner
shall not assign or delegate its rights or obligations under this Agreement or
the other Funding Documents without the prior written consent of LCF, which
should not be unreasonably withheld.

12.6          Notices.

(a)                All notices, reports and other communications required or
permitted under this Agreement shall be in writing. They shall be delivered by
hand or sent by regular mail, courier, email or other reliable means of
electronic communication to the Parties at their addresses indicated below or at
such other address as may be specified hereafter in writing by any of the
Parties to the other Party in accordance with this Section 12.6.

  Claim Owner:   LCF:           Jon Scahill   William P. Farrell, Jr.   Quest
Patent Research Corporation   Managing Director   19 Fortune Lane   Longford
Capital Management LP   Jericho, NY 11753   150 North Michigan Avenue, Suite
2800   Email: jscahill@qprc.com   Chicago, Illinois 60601       Email:
wfarrell@longfordcapital.com



23

 

Confidential Treatment Requested

(b)               Any notice, report or other communication hereunder shall be
deemed to have been delivered and received (i) on the date delivered, if
delivered personally by hand or sent by courier, (ii) on the date sent, if sent
by email or other form of electronic communication provided that confirmation of
delivery is received by the sending party, and (iii) five (5) business days
after mailing, if placed in the US mail, by registered or certified mail, first
class postage prepaid, with a request for a confirmation of delivery.

(c)                Any notice, report or other communication sent under this
Agreement that is sent by fax, email or other electronic communication must be
confirmed by sending a hard paper copy thereof to the recipient in accordance
with subsection (a) above, provided, the effective date of such notice, report
or other communication shall be as specified in subsection (b) above. If the
recipient actually received a fax, email or other electronic form of a notice,
report or other communication, then the notice, report or other communication
shall be deemed to have been given and delivered even if the sender fails to
send a hard copy as called for in this subsection or the sender does not receive
a confirmation of delivery under subsection (b)(ii) above.

12.7          Survival After Termination. The provisions of Sections 1, 2 (with
respect to applicable defined terms), Section 3.6, 4.2, 4.3, 10, 11, and 12
shall survive the termination of this Agreement.

12.8          Costs and Expenses. Claim Owner shall be solely responsible for
and bear the costs and expenses, including attorneys’ fees, expenses of
accountants, brokers, financial advisors, and other representatives and
advisors, it incurs at any time in connection with pursuing, or consummating the
transaction contemplated by, this Agreement or other Funding Documents.

12.9          No Presumption Against Drafter. This Agreement has been negotiated
by the Parties and their respective counsel and will be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against a Party.

12.10        Counterparts. This Agreement may be executed in counterparts which,
when read together, shall constitute a single instrument, and this has the same
effect as if the signatures on the counterparts were on a single copy hereof. A
composite copy of this Agreement may be compiled comprising a single copy of the
text of this Agreement and one or more copies of the signature pages containing
collectively the signatures of all Parties. A facsimile or an electronic mail
signature shall be considered due execution and shall be binding upon the
signatories hereto with the same force and effect as if the signature were an
original, not a facsimile signature.

12.11        No Third-Party Beneficiaries. Except as otherwise set forth in
Section 10.9, this Agreement is for the sole benefit of the parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement, it being acknowledged and agreed, for the avoidance of
doubt, that (i) Longford Investment Group, LLC, Longford Advisors LLC, Longford
Capital Management, LP, and their respective Representatives are express
third-party beneficiaries of this Agreement for the purposes of Section 10.9 and
(ii) Claim Owner’s Attorneys are not third-party beneficiaries of this
Agreement.

[Signature pages follow]

24

 



Confidential Treatment Requested



 



IN WITNESS WHEREOF, the Parties execute this Agreement effective as of the date
first set forth above.

 

QUEST PATENT RESEARCH LONGFORD CAPITAL FUND I, CORPORATION       BY: Longford
Investment Group, LLC,     its General Partner



 



By: /s/ Jon C. Scahill   By: /s/ William P. Farrell, Jr.   Jon Scahill    
William P. Farrell, Jr.   President and COO     Managing Director          
Dated: March 11, 2014 Dated: March 13, 2014

 



QUEST LICENSING CORPORATION         By: /s/ Jon C. Scahill     Jon Scahill    
President         Dated: March 11, 2014  

 



25

 





Confidential Treatment Requested



 

EXHIBIT A

 

General Principles for Disclosure of Material Events or Changes


Claim Owner or Claim Owner’s Attorneys (“you,” “your”) shall timely inform LCF
of any new or unexpected developments regarding the assertion of prosecution of
the Claims, including material changes in:

●Strategy;

●The public profile or any public report about the Claims;

●Facts or law, including factual or legal assumptions about the Claims;

 

●Developments that may affect the outcome of the Claims; and

 



●Your expectations about the likely outcome and timing of the Claims.



You shall timely inform LCF of any

 

●Occurrence of any Event of Default, including a majority change of control in
Claim Owner; and

 

●The occurrence of any of the matters set forth in the definition of “Material
Adverse Event.”



Please be sure to select the appropriate persons to receive email notification.
If in doubt, you may also notify LCF by email or telephone in addition to your
posted message.

 

Regular and Timely Disclosure of Important Documents

 

Please send LCF all documents related to the prosecution of the Claims,
including:

 

●Copies of all documents filed with any court or arbitration panel;



●Deposition transcripts and other discovery materials;

 

●All rulings and orders by any court or arbitration panel;

 

●Key documents related to any material event or change in the prosecution of the
Claims;

 

●Any documents related to possible settlement or other resolution of the Claims;
and

 

●Any scheduling order or other documents that relate to timing of potential
resolution of the Claims.

 



25

 



Confidential Treatment Requested

 

Quarterly Matter Monitoring Report

 

In addition to the general principles of disclosure outlined herein, you will be
required to provide LCF with a quarterly Matter Monitoring Report (the
“Monitoring Report”) within 21 days after the end of each calendar quarter end
(“Quarterly Reporting Date”).

 

LCF understands that material developments may arise in conjunction with the
prosecution of the Claims between Quarter Reporting Dates. Accordingly and as
more particularly described in the Agreement, please update LCF if there are
material developments as and when they occur.



 

 



 

Confidential Treatment Requested

 



EXHIBIT B

 

QUEST PATENT RESEARCH CORPORATION

 

OFFICER’S CERTIFICATE

 

Dated as of March 11, 2014

 

The undersigned President and Chief Operating Officer of Quest Patent Research
Corporation, a Delaware corporation (the “Company”), hereby certifies to
Longford Capital Fund I, LP, a Delaware limited partnership (“LCF”), pursuant to
Section 6.1(c) of the Funding Agreement, dated as of March 11, 2014 (the
“Agreement”), by and between LCF, Quest Licensing Corporation and the Company,
as follows:

 

1.The representations and warranties of the Company contained in Section 7.1 of
the Agreement are, to the best of my knowledge, true and accurate in all
material respects on and as of the date hereof.

 

2.No Event of Default (as defined in the Agreement) has occurred at or prior to
the date hereof or would result from the transactions contemplated under the
Agreement being consummated on the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
first date written above.

 

  /s/ Jon C. Scahill   Jon Scahill   President





 



 

 

 



Confidential Treatment Requested

 

EXHIBIT C

 

QUEST LICENSING CORPORATION

 

OFFICER’S CERTIFICATE

 

Dated as of March 11, 2014

 

The undersigned President of Quest Licensing Corporation, a Delaware corporation
(the “Company”), hereby certifies to Longford Capital Fund I, LP, a Delaware
limited partnership (“LCF”), pursuant to Section 6.1(c) of the Funding
Agreement, dated as of March 11, 2014 (the “Agreement”), by and between LCF,
Quest Patent Research Corporation and the Company, as follows:

 

1.The representations and warranties of the Company contained in Section 7.1 of
the Agreement are, to the best of my knowledge, true and accurate in all
material respects on and as of the date hereof.

 



2.No Event of Default (as defined in the Agreement) has occurred at or prior to
the date hereof or would result from the transactions contemplated under the
Agreement being consummated on the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
first date written above.

 

  /s/ Jon C. Scahill   Jon Scahill   President



 



 

 





Confidential Treatment Requested

 



EXHIBIT D

 

March 11, 2014

 

Longford Capital Fund I, LP
c/o Longford Capital Management LP
150 North Michigan Avenue, Suite 2800
Chicago, Illinois 60601
Attention: William P. Farrell, Jr.

 

Re: Quest Patent Research Corporation Funding Agreement

 

Reference is made to that certain Funding Agreement, dated as of March 11, 2014
(the “Agreement”), by and between Longford Capital Fund I, LP (“LCF”), a
Delaware limited partnership, and Quest Patent Research Corporation and Quest
Licensing Corporation (collectively, “Claim Owner”). Capitalized terms used but
not defined herein have the respective meanings as set forth in the Agreement.

 

The law firm of MoloLamken LLP (“MoloLamken”) hereby (i) acknowledges that
MoloLamken has reviewed the Agreement and understands the rights granted to LCF
(and the obligations of Claim Owner) thereunder, including, without limitation,
the terms and provisions of Sections 3.6, 3.7, 4, 5.1, 7.1, 8.1(d), 8.1(h),
8.1(i), 8.1(j), 9 and 11 of the Agreement and any other terms and provisions
applicable to Claim Owner’s Attorneys (collectively, the “Specific Sections”),
(ii) acknowledges and agrees with the provisions of Section 4 of the Agreement
and the priority of payment in favor of LCF established thereby, (iii) confirms
and agrees that the terms and provisions of the Agreement (including, without
limitation, the terms and provisions of the Specific Sections) do not, and will
not, conflict with the terms and provisions of any current or future agreement
or arrangement between MoloLamken and Claim Owner (or its Affiliates) in
connection with, or relating to, any of the Claims; (iv) confirms and agrees
that all costs and fees have been disclosed; (v) confirms and agrees that all
proceeds of the civil litigation will be deposited in a Joint-Order Escrow
Account for distribution in accordance with LCF’s and Claim Owner’s
joint-written instructions pursuant to the provisions of the Agreement; (vi)
confirms and agrees that if the Claims are resolved, no further Fixed Fee
Payments (as defined in Section 2.5 of the Agreement) will be made to
MoloLamken; (vii) confirms and agrees that if the Claims are stayed for any
reason, including as a result of inter partes review, no further Fixed Feed
payments will be made to MoloLamken during the pendency of the stay; (viii)
confirms and agrees that if MoloLamken resigns or ceases to act as the attorneys
for Claim Owner related to the assertion or prosecution of the Claims, then no
further Fixed Fee Payments will be made to MoloLamken; (ix) confirms and agrees
that MoloLamken is following the written instructions of the Claim Owner with
regard to the non-recourse civil litigation advance; and (x) agrees that if any
terms of the Agreement conflict with any terms of any agreement between Claim
Owner and MoloLamkin, then the terms of the Agreement will control. MoloLamken
agrees and acknowledges that it is not a third-party beneficiary of the
Agreement.

 

MoloLamken agrees to represent Claim Owner pursuant to the economic and other
terms contained in the Agreement, including the cap on Attorneys’ Fees,
Expenses, and Inter Partes Review Expenses, and the terms of that certain
Engagement Letter between MoloLamken and Claim Owner dated March 3, 2014, a copy
of which is attached hereto as Schedule I. MoloLamken has disclosed to LCF its
fee agreement and Engagement Letter with Claim Owner and the terms fo that
agreement are the terms by which MoloLamken is representing Claim Owner and
proceeding in this matter.

  

MOLOLAMKEN LLP         By: /s/ Steven F. Molo     Name: Steven F. Molo    
Title:  Partner  

 



 

 





Confidential Treatment Requested

 

Schedule I

 

March 3, 2014

 

Jon Scahill

President & COO

Quest Patent Research Corp.

19 Fortune Lane

Jericho, NY 11753

 

RE:MoloLamken LLP / Quest Patent Research Corp. - Engagement Letter

 

Dear Mr. Scahill:

 

Thank you for selecting MoloLamken LLP. We are pleased to serve as your counsel.
This letter will confirm our discussion with you regarding our engagement and
describe the basis on which our Firm will provide legal services to you.

 

Scope of Engagement

 

We have been engaged to represent Quest Licensing Corporation (“QLC”), a
subsidiary of Quest Patent Research Corporation (“Quest”) (collectively, the
“Client” or “you”), in connection with the campaign for the monetization of
QLC’s U.S. Patent No. 7,194,468 and related patents (“the matter”). Our
engagement is limited to the performance of the following services: (i)
conducting a pre-complaint licensing campaign, (ii) litigating one or more
actions relating to the matter in federal district court, and/or (iii)
representing the Client in inter partes review proceedings relating to the
matter. Our engagement does not extend to any appeal. Because we are not your
general counsel, our acceptance of this engagement does not involve an
undertaking to represent you or your interests in any other matter.[1]

 



 

 

1 In particular, our present engagement does not include responsibility for
review of your insurance policies to determine the possibility of coverage for
the claim asserted in this matter, for notification of your insurance carriers
about the matter, or for advice to you about your disclosure obligations
concerning the matter under the federal securities laws or any other applicable
law.

 



 

 





Confidential Treatment Requested

 





Absent written modification – e-mail is acceptable – we agree that our Scope of
Work on the matter is limited to the following: serving as counsel in the
above-referenced licensing campaign and litigations.

 

Identification of the Client

  

Our client in this matter will be solely the Client as identified above. Our
representation of the Client in this matter does not necessarily give rise to a
lawyer-client relationship between the Firm and any of the Client’s affiliates,
subsidiaries, directors, officers, employees, or agents.

 

Client Responsibilities

 

You agree to pay our statements for services and expenses as provided below. In
addition, you agree to be candid and cooperative with us and to keep us informed
with complete and accurate factual information, documents, and other
communications relevant to the subject matter of our representation or otherwise
reasonably requested by us. You have been, and may continue to be, represented
by other counsel in this matter and you agree that we are not responsible for
their conduct in representing you.

 

Because it is important that we be able to contact you at all times to consult
with you regarding your representation, you agree to inform us, in writing, of
any changes in your name, address, telephone number, e-mail address, or other
relevant changes regarding you or your business.

 

Advice About Possible Outcomes

 

Either at the commencement or during the course of our representation, we may
express opinions or beliefs concerning the litigations or various courses of
action and the results that might be anticipated. Any such statement made by any
lawyer of our Firm is intended to be an expression of opinion only, based on
information available to us at the time, and should not be construed by you as a
promise or guarantee. We cannot and do not guarantee or promise any outcome. To
the extent that we are representing you in a contested matter or investigation,
there are many factors outside our control that may play a role in a given
outcome.

 

Termination of Engagement

 

You may at any time terminate our services and representation. We reserve the
right to withdraw our representation, as limited by the applicable rules of
professional conduct, upon written notice to you. In the event that we terminate
the engagement, we will take such steps as are reasonably practicable to protect
your interest in the above litigations. You agree that failure to pay past-due
fees and expenses may be grounds for withdrawal, and we shall be entitled to
payment on a quantum meruit basis for any recovery achieved following our
withdrawal. For purposes of this provision the quantum meruit calculation is
subject to the fee schedule set forth in Exhibit A which is incorporated into
this letter, and additionally takes into consideration fee arrangements for
substitute counsel that Client necessarily retains to complete the engagement.

 

 

 



Confidential Treatment Requested

 



Conclusion of Representation: Retention and Disposition of Documents

 

Your papers and property will be returned to you upon request. Unless you
instruct us differently in writing, after seven years following the conclusion
of the matter, we will, at the Firm’s option, return all of the files to you at
your cost or simply destroy them.

 

Post-Engagement Matters

 

You are engaging the Firm to provide legal services in connection with a
specific matter. After that matter concludes, changes may occur in the
applicable laws or regulations that could have an impact upon your future rights
and liabilities. Unless you engage us after completion of the matter to provide
additional advice on issues arising from the matter, the Firm has no continuing
obligation to advise you with respect to future legal developments.

 

Fees

 

Our preference is to establish fee arrangements with clients that promote
efficiency and reward success. Our fee agreement is set forth in Exhibit A,
which is incorporated into this letter.

 

Costs

 

We believe that in operating our business, we should be responsible for
overhead. Accordingly, we do not charge for ordinary electronic research or
incidental copying. However, in the course of our work there are sometimes
extraordinary expenses for which the Client must be responsible. We may include
on our statements separate charges for services such as non-incidental
photocopying, printing costs for printed briefs, outside messenger and delivery
service, travel, and filing fees. Such expenses may also include process
servers, court reporters, and witness fees. Should we retain outside vendors—for
example, local counsel, jury consultants, experts, e-discovery vendors,
litigation support services, investigators—who may be necessary, in our
judgment, to represent your interests in the litigations, you will be informed
first and their fees and expenses generally will be billed directly to you.
Client shall have the right to approve the selection of local counsel, expert
witnesses, e-discovery vendors, jury consultants and litigation support services
for audio and visual presentations. We understand that you have an established
budget for costs for the matter and we agree to work with you to have actual
expenses meet that budget. In the event that projected costs are anticipated to
exceed that established budget, the Firm agrees to obtain the approval of Client
prior to incurring such costs.

 

Payment of Statements

 

We will render an invoice each month via email and, if you request, via regular
mail. Payment is due promptly upon receipt of our statements.

 

 

 



Confidential Treatment Requested

 

Work with Co-Counsel

 

You have been represented by other outside counsel in preparing for the matter.
You agree that the Firm is not responsible and not liable for any work, errors,
or omissions of other outside counsel prior to the Firm’s appearance in the
matter. Should additional counsel be necessary for the representation, the
Client shall be responsible for the payment of any fees of that additional
counsel.

 

Conflicts and Prospective Waiver

 

The nature of our practice is such that occasionally the Firm may concurrently
represent a client that is adverse to another client in a case or matter that is
not substantially related to our current representations of either client. We
would do this only if, in our professional judgment, we can undertake the
concurrent representation without adversely limiting the responsibilities we
have to either client. In such a situation, we consider the needs of both
clients before undertaking any such representation. Given the nature of our
practice, you agree that attorneys at the Firm may represent a party with
interests adverse to yours under those circumstances. If we discover a conflict
after work has begun, you agree to use reasonable efforts to help us resolve the
conflict to the satisfaction of all parties. We agree, however, that your
prospective consent to conflicting representation will not apply where, as a
result of our representation of you, we have obtained sensitive, proprietary, or
other confidential information that, if known to our other client, could be used
by the other client to your material disadvantage, unless any confidential
information we have obtained would be screened from the lawyers working for our
other client.

 

Resolution of Disputes

 

We look forward to a productive relationship as your counsel. In the unlikely
event that there is a dispute between us regarding our fees, you may have a
right to arbitrate such dispute pursuant to Part 137 of the Rules of the Chief
Administrator of the Appellate Division of the Supreme Court of New York for
engagements governed by New York Law. For other matters, you may have a right to
arbitrate subject to applicable rules. If so, we will provide you with a copy of
those rules.

 

To the extent that anything in this letter conflicts with billing guidelines or
policies you may have, you understand and agree that the terms set forth herein
that are unrelated to your billing policies and guidelines control and are a
condition of our undertaking this representation regardless of whether this
letter is countersigned. You agree that your consent to our commencement of work
shall serve as acknowledgment and agreement to the terms of this letter.



 

 

 



Confidential Treatment Requested

 

Please review this letter, sign it, and return it to me.

 

Very truly yours,

 

/s/ Steven F. Molo

 

Steven F. Molo, Molo Lamken LLP

 

AGREED TO AND ACCEPTED:

Quest Patent Research Corporation





 

  Signature:    /s/ Jon C. Scahill     By: Jon Scahill  

 



 

 



Confidential Treatment Requested



 

Exhibit A

Fee Agreement

  

1. Client shall pay the Firm the sum of ● upon engagement.

 

2. Client shall pay the firm the sum of ● per month on the first business day of
the month, for ● consecutive months, for the Firm’s role in the matter. This sum
will represent payment for the Firm’s work in the matter, and does not include
payment for services performed by third parties, including but not limited to
Co-Counsel, experts, consultants, and e-discovery vendors.

 

3. If the matter is not concluded within ● months of this engagement, Client
shall pay the firm ● per month for the following ● months. After the first ●
months, there will be no more monthly payments.

 

4. The fees identified in Paragraphs 2 and 3 above are based on the assumption
that each action relating to the matter is litigated in one federal district.
Each additional district in which an action is to be litigated will add ● to the
monthly fee.

 

5. Client agrees to pay the Firm ● of the amount of any recovery achieved
through pre-filing negotiations with any potential defendant in the matter, net
of any litigation funder’s disbursed costs.

 

6. Client agrees to pay the Firm ● of the amount of any recovery achieved
through litigation against any defendant in the matter, net of any litigation
funder’s disbursed costs.

 

7. Once the total contingency fees paid in the matter exceed 4 times the total
amount of monthly fees paid in the matter, Client will start receiving a credit
for the monthly fees paid to date. For each additional dollar the Firm is paid
in contingent fees, Client will receive a dollar credit up to the full amount of
monthly fees paid.

 

8. Alternatively, the Firm will track its time expended on the matter. Once the
contingent payments equal 3 times the fees the Firm would have earned had it
billed the Client at hourly rates, for each additional dollar the Firm is paid
in fees based on contingent fee payments, Client will receive a dollar credit up
to the full amount of monthly fees paid.

 

9. Client agrees to pay the Firm a fixed trial fee of ● payable one week before
the start of each trial.

 

10. In the event a defendant or potential defendant initiates an inter partes
review in connection with the matter, Client will pay the firm a flat fee of ●
for the first challenge, and ● for each additional challenge. If the
corresponding litigation(s) are stayed during the course of the inter partes
review(s), this will toll the applicable litigation monthly fee.

 

11. In the event Client obtains funding through third party litigation financing
providing a lump sum payment upon closing of the financing transaction rather
than providing a line of credit, Client agrees that proceeds sufficient to pay
the total monthly fees described in Paragraph 4 above, plus 10% to cover the
firm’s extraordinary expenses that would be due to the Firm and not to any
vendor, shall be deposited in the Firm’s client escrow account and drawn on to
pay the monthly fees in accordance with this agreement. The funds deposited in
the Firm’s client escrow account are to be used in the first instance to pay the
Firm and are not to be used to pay any third-party vendor who may render
services related to the representation, including but not limited to experts,
consultants, and e-discovery vendors.

 

12. This agreement applies only to pre-judgment proceedings in the matter. Any
post-judgment proceedings would be subject to a separate agreement between
Client and the Firm.

 



 

 







Confidential Treatment Requested

 

AMENDMENT NO. 1

 

TO

 

FUNDING AGREEMENT

 

This Amendment No. 1, dated as of April 24, 2014 (this "Amendment"), to the
Funding Agreement between Longford Capital Fund I, LP a Delaware limited
partnership ("LCF"), on the one hand, and Quest Patent Research Corporation, a
Delaware corporation ("QPRC"), and its subsidiary Quest Licensing Corporation, a
New York corporation ("QLC"), on the other hand, dated as of March 11, 2014 (the
"Funding Agreement"), is made between LCF, QPRC, QLC and Quest Licensing
Corporation, a Delaware corporation (QLCDE").

 

WHEREAS, LCF, QPRC and QLC are parties to the Funding Agreement;

 

WHEREAS, QLC wishes to assign certain Patents and other assets and rights
related thereto to QLCDE (the "Assignment"), a wholly-owned subsidiary of QPRC,
pursuant to the assignment attached hereto as Exhibit A (the "Assignment
Agreement");

 

WHEREAS, the parties hereto wish to enter into this Amendment No. 1 in order to
make certain amendments to the Funding Agreement in connection with such
Assignment.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

2. Unless otherwise defined herein, capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Funding
Agreement.

 

3. The definition of Claim Owner set forth in the Funding Agreement is hereby
amended so that QLCDE, QPRC and QLC, shall each be a "Claim Owner" and
"collectively shall be "Claim Owner."

 

4. Subject to (i) QLCDE, QPRC and QLC executing and delivering to LCF this
Amendment No. 1 and (ii) QLCDE delivering to LCF as of the date hereof a fully
executed Officer's Certificate in the form attached hereto as Exhibit B, and
notwithstanding anything in the Funding Agreement to the contrary, LCF hereby
consents to the Assignment pursuant to the Assignment Agreement attached hereto
as Exhibit A hereto.

 

5. QLCDE acknowledges and agrees to perform and fulfill all terms, covenants,
conditions and obligations required to be performed and fulfilled by Claim
Owner, on and after the date hereof, under the Funding Agreement as if it was an
original party thereto, including, without limitation, the obligation to make
all payments due or payable hereafter under the Funding Agreement as they become
due and payable. QLCDE further acknowledges and agrees to be subject to each
restriction to which Claim Owner is subject under the Funding Agreement as if it
was an original party thereto. Without derogating from the generality of the
foregoing, and notwithstanding anything set forth in the Assignment Agreement,
QLCDE acknowledges and agrees that any sale, transfer, assignment, disposition
or conveyance by it of, or grant of an interest by it in, any of the rights,
title, assets or properties assigned to it under the Assignment Agreement is
subject to the restrictions set forth in the Funding Agreement. In addition,
QLCDE makes all of the representations and warranties made by Claim Owner under
the Funding Agreement (except that QLCDE makes the representations and
warranties set out in Section 7.1 of the Funding Agreement to LCF not as of the
date of the Funding Agreement and as of Closing Date, but as of the date of this
Amendment No. 1 and thereafter for the duration of the Funding Agreement (as
amended hereby)).

 

 

 



Confidential Treatment Requested

 

6. QLCDE further represents and warrants to LCF, as of the date of this
Amendment No. 1 and thereafter for the duration of the Funding Agreement (as
amended hereby), as follows: (a) QLCDE is a corporation with its chief executive
offices located at 19 Fortune Lane, Jericho, New York 11753; (b) it is duly
organized and validly existing under the laws of the State of Delaware and is a
corporation in good standing with the Delaware Secretary of State and all other
applicable government entities; and (c) "Quest Licensing Corporation" is the
correct legal name of QLCDE indicated in the public record of the jurisdiction
of its organization which shows QLCDE to be organized, and its Delaware
Department of State File Number is 5505053.

 

7. From and after the date hereof, any references to the Funding Agreement shall
mean the Funding Agreement, as amended by this Amendment No. 1.

 

8. QLCDE agrees to deliver to LCF on the date of this Amendment No. 1 the
Officer's Certificate attached hereto as Exhibit B.

 

9. This Amendment No. 1 and the rights and obligations of the parties hereunder
shall be governed by the laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule, and shall be construed
and enforced in accordance with the law.

 

10. This Amendment No. 1 may be executed in counterparts which, when read
together, shall constitute a single instrument, and this has the same effect as
if the signatures on the counterparts were on a single copy hereof. A composite
copy of this Amendment No. 1 may be compiled comprising a single copy of the
text of this Amendment No. 1 and one or more copies of the signature pages
containing collectively the signatures of all parties. A facsimile or an
electronic mail signature shall be considered due execution and shall be binding
upon the signatories hereto with the same force and effect as if the signature
were an original, not a facsimile signature.

 

11. Except as specifically amended hereby, the Funding Agreement shall remain in
full force and effect.

 



 

 



Confidential Treatment Requested

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to the
Funding Agreement as of the date first written above.

 



QPRC: LCF:    



QUEST PATENT RESEARCH

LONGFORD CAPITAL FUND I, LP



     CORPORATION BY: Longford Investment Group, LLC,     its General Partner

 

By: /s/ Jon C. Scahill   By /s/ William P. Farrell, Jr.   Jon Scahill    
William P. Farrell, Jr   President and COO     Managing Director         Dated:
April 24, 2014   Dated: April 25, 2014

 



QLC:

 

QUEST LICENSING CORPORATION

 



By: /s/ Jon C. Scahill     Jon Scahill     President         Dated April 24,
2014  

  

QLCDE

 

QUEST LICENSING CORPORATION

 



By: /s/ Jon C. Scahill     Jon Scahill     President         Dated April 24,
2014  

 



 

 



Confidential Treatment Requested

 

EXHIBIT A

 

ASSIGNMENT

 

WHEREAS, Quest Licensing Corporation, a New York corporation (the “Assignor”),
having a principal business address at 19 Fortune Lane, Jericho, New York, is
the owner of all right title and interest to the inventions of certain new and
useful improvements disclosed in certain patents and patent applications recited
in the Patent List attached hereto, for which applications for a United States
Letters Patent were executed and Patents have been granted;

 

WHEREAS, Quest Licensing Corporation, a Delaware corporation (“Assignee”), whose
mailing address is 19 Fortune Lane, Jericho, New York, is desirous of acquiring
the entire right, title and interest in the same;

 

NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, Assignor agrees as follows: Assignor agrees to assign, and
hereby does assign, to the Assignee its entire right, title and interest in and
to each of the patents listed below, as well as to the "Assigned Applications"
in the United States of America and all other countries, where "Assigned
Applications" means the patents and patent applications recited in the attached
Patent List, as well as any and all pending patent applications, including any
and all inventions, discoveries and other subject matter described therein, any
divisional, continuation, continuation-in-part, substitute, reissue,
re-examination or other application claiming priority to or benefit of the
patent applications pursuant to any law or treaty, and any patent issuing from
the foregoing. This Assignment expressly and specifically, without limitation,
assigns to Assignee all rights to sue for past, present, and future
infringement, including the right to collect and receive any monetary damages,
royalties, or settlements for such infringements, all rights to sue for
injunctive or other equitable relief, and any and all causes of action anywhere
in the world. Assignor agrees to assign, and hereby does assign, to Assignee the
right to claim such priority or benefit. Assignor has not previously conveyed,
nor are they aware of an obligation to convey, their rights in the Assigned
Applications to a third party. Assignor hereby authorizes the U.S. Patent and
Trademark Office, and any other governmental agency in the world, to issue to
Assignee all patents resulting from the Assigned Applications and to record
Assignee's ownership thereof. At Assignee's reasonable request Assignor agrees,
without further remuneration, to execute and deliver documents prepared at
Assignee's expense and to provide other cooperation, such as testimony at
Assignee's sole cost and expense, as may be reasonably required to evidence or
protect Assignee's rights in the Assigned Applications. Assignee may assign or
transfer all or part of its rights set forth herein in its sole discretion.
Assignor agrees that Assignee may affix hereto or hereon an indication, with its
signature, of its acceptance of the assignment and other provisions hereof. If
any provision hereunder is unenforceable, the requirements of the provision
shall remain to the full extent permissible by law and the offending portions
thereof shall be deemed replaced, to the extent possible, with a provision most
closely reflecting the purpose of the offending provision.

 

 

 



Confidential Treatment Requested

 



PATENT LIST

 

7,194,468

 

ASSIGNED APPLICATIONS



 

09/926,751



11/673,691



12/617,373



13/832,012

 



  /s/ Jon C. Scahill    



Quest Licensing Corporation

    A New York Corporation, Assignor             (Dated) April 24, 2014  

 

NOTARIAL CERTIFICATION OF ASSIGNOR

  

I, Lee LaMonica, A Notary Public of State of New York Westchester County, hereby
certify that Jon C. Scahill, who executed the attached document before me on
4/24/2014, has proven to me on the basis of satisfactory evidence, that he/she
had and has full authority to execute documents on behalf of Assignor, a
corporation doing business at 19 Fortune Lane Jericho, New York.

 

/s/ Lee LaMonica   Notary Public       My commission expires: 4/30/2015



 



 

 



Confidential Treatment Requested



 

EXHIBIT B

 

QUEST LICENSING CORPORATION



OFFICER'S CERTIFICATE

Dated as of April 24, 2014

  

The undersigned President of Quest Licensing Corporation, a Delaware corporation
(the "Company"), hereby certifies to Longford Capital Fund I, LP, a Delaware
limited partnership ("LCF"), pursuant to Section 6.1(c) of the Funding Agreement
between LCF, Quest Patent Research Corporation, a Delaware corporation ("QPRC"),
and Quest Licensing Corporation, a New York Corporation ("QLC"), dated as of
March 11, 2014 (as amended by the Amendment No. 1 thereto, by and between LCF,
QPRC, QLC and the Company, dated as of April 24, 2014, the "Agreement"), as
follows:

 

1. The representations and warranties of the Company contained in Section 7.1 of
the Agreement are, to the best of my knowledge, true and accurate in all
material respects on and as of the date hereof.

 

2. No Event of Default (as defined in the Agreement) has occurred at or prior to
the date hereof or would result from the transactions contemplated under the
Agreement being consummated on the date hereof.

  

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
first date written above.

 

/s/ Jon C. Scahill                  



Jon Scahill



President



 

 



 

 